Name: 79/878/EEC: Council Decision of 22 October 1979 adopting a European Economic Community concerted research project on the effects of thermal processing and distribution on the quality and nutritive value of food
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-10-27

 Avis juridique important|31979D087879/878/EEC: Council Decision of 22 October 1979 adopting a European Economic Community concerted research project on the effects of thermal processing and distribution on the quality and nutritive value of food Official Journal L 270 , 27/10/1979 P. 0053 - 0057 Greek special edition: Chapter 16 Volume 1 P. 0118 ****( 1 ) OJ NO C 140 , 5 . 6 . 1979 , P . 179 . ( 2 ) OJ NO C 247 , 1 . 10 . 1979 , P . 55 . ( 3 ) OJ NO C 7 , 29 . 1 . 1974 , P . 6 . ( 4 ) OJ NO C 7 , 29 . 1 . 1974 , P . 2 . ( 5 ) OJ NO L 54 , 25 . 2 . 1978 , P . 25 . ( 1 ) OJ NO L 356 , 31 . 12 . 1977 , P . 1 . COUNCIL DECISION OF 22 OCTOBER 1979 ADOPTING A EUROPEAN ECONOMIC COMMUNITY CONCERTED RESEARCH PROJECT ON THE EFFECTS OF THERMAL PROCESSING AND DISTRIBUTION ON THE QUALITY AND NUTRITIVE VALUE OF FOOD ( 79/878/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 235 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ), WHEREAS , BY VIRTUE OF ARTICLE 2 OF THE TREATY , THE COMMUNITY HAS AS ITS TASK THE PROMOTION THROUGHOUT THE COMMUNITY OF A HARMONIOUS DEVELOPMENT OF ECONOMIC ACTIVITIES , A CONTINUOUS AND BALANCED EXPANSION AND AN ACCELERATED RAISING OF THE STANDARD OF LIVING ; WHEREAS , IN ITS RESOLUTION OF 14 JANUARY 1974 ON AN INITIAL OUTLINE PROGRAMME OF THE EUROPEAN COMMUNITIES IN THE FIELD OF SCIENCE AND TECHNOLOGY ( 3 ), THE COUNCIL STRESSED THAT APPROPRIATE USE SHOULD BE MADE OF THE WHOLE RANGE OF AVAILABLE WAYS AND MEANS , INCLUDING CONCERTED PROJECTS , IN AN EFFORT TO ENSURE MAXIMUM EFFECTIVENESS , AND THAT , WHENEVER IT PROVED NECESSARY OR DESIRABLE , NON-MEMBER STATES , PARTICULARLY EUROPEAN ONES , SHOULD BE ASSOCIATED IN THESE PROJECTS ; WHEREAS , IN ITS RESOLUTION OF 14 JANUARY 1974 ON THE COORDINATION OF NATIONAL POLICIES AND THE DEFINITION OF PROJECTS OF INTEREST TO THE COMMUNITY IN THE FIELD OF SCIENCE AND TECHNOLOGY ( 4 ), THE COUNCIL ENTRUSTED THE COMMUNITY INSTITUTIONS WITH THE TASK OF GRADUALLY ENSURING SUCH COORDINATION , AIDED BY THE SCIENTIFIC AND TECHNICAL RESEARCH COMMITTEE ( CREST ); WHEREAS A PROGRAMME OF RESEARCH INTO FOOD TECHNOLOGY WAS PROPOSED BY THE SWEDISH DELEGATION TO EUROPEAN COOPERATION IN THE FIELD OF SCIENTIFIC AND TECHNICAL RESEARCH ( COST ); WHEREAS IN ITS DECISION OF 16 JUNE 1975 THE COUNCIL RECOGNIZED THE INTEREST TO THE COMMUNITY OF SUCH A PROGRAMME ; WHEREAS , BY DECISION 78/177/EEC ( 5 ), THE COUNCIL ADOPTED A CONCERTED ACTION PROJECT OF THE EUROPEAN ECONOMIC COMMUNITY ON THE EFFECT OF PROCESSING ON THE PHYSICAL PROPERTIES OF FOODSTUFFS ; WHEREAS A CONCERTED ACTION PROJECT FOR COMMUNITY RESEARCH INTO FOOD TECHNOLOGY IS LIKELY TO CONTRIBUTE EFFECTIVELY TO THE ACHIEVEMENT OF THE ABOVEMENTIONED OBJECTIVES , AND IN PARTICULAR TO A MORE ECONOMIC USE OF NATIONAL RESOURCES ; WHEREAS , AS PART OF THE RULES AND PROCEDURES APPLICABLE TO THEIR NATIONAL PROGRAMMES , THE MEMBER STATES INTEND TO CARRY OUT THE RESEARCH INDICATED IN ANNEX I AND ARE PREPARED TO INTEGRATE IT INTO A PROCESS OF COORDINATION AT COMMUNITY LEVEL OVER A PERIOD OF THREE YEARS ; WHEREAS THE EXECUTION OF THE RESEARCH WORK INDICATED IN ANNEX I CALLS FOR A FINANCIAL OUTLAY OF SOME EIGHT MILLION EUROPEAN UNITS OF ACCOUNT BY THE PARTICIPATING MEMBER STATES ; WHEREAS ON 18 JULY 1978 THE COUNCIL AGREED ON CERTAIN RULES FOR COOPERATION WITHIN THE COST FRAMEWORK ; WHEREAS THE TREATY DOES NOT PROVIDE THE SPECIFIC POWERS NECESSARY FOR THIS PURPOSE ; CONSIDERING THE OPINION GIVEN BY CREST ON THE COMMISSION PROPOSAL , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE COMMUNITY SHALL IMPLEMENT FOR A PERIOD OF THREE YEARS A CONCERTED PROJECT ON THE EFFECTS OF THERMAL PROCESSING AND DISTRIBUTION ON THE QUALITY AND NUTRITIVE VALUE OF FOOD ( HEREINAFTER REFERRED TO AS ' THE PROJECT ' ). THE PROJECT SHALL CONSIST IN THE COORDINATION AT COMMUNITY LEVEL OF THE RESEARCH WORK INDICATED IN ANNEX I , WHICH SHALL FORM PART OF THE NATIONAL RESEARCH PROGRAMMES OF THE MEMBER STATES . ARTICLE 2 THE COMMISSION SHALL BE RESPONSIBLE FOR SUCH COORDINATION . ARTICLE 3 THE APPROPRIATIONS NECESSARY TO COVER THE FINANCIAL CONTRIBUTION OF THE COMMUNITY TO THE COORDINATION , THE AMOUNT OF WHICH IS SET AT 287 000 EUROPEAN UNITS OF ACCOUNT , INCLUDING THE EXPENDITURE ON A STAFF OF ONE , SHALL BE ENTERED IN THE BUDGET OF THE EUROPEAN COMMUNITIES . THE EUROPEAN UNIT OF ACCOUNT IS DEFINED IN ARTICLE 10 OF THE FINANCIAL REGULATION OF 21 DECEMBER 1977 APPLICABLE TO THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES ( 1 ). ARTICLE 4 IN ORDER TO FACILITATE THE EXECUTION OF THE PROJECT A CONCERTED ACTION COMMITTEE ON THE EFFECTS OF THERMAL PROCESSING AND DISTRIBUTION ON THE QUALITY AND NUTRITIVE VALUE OF FOOD ( HEREINAFTER CALLED ' THE COMMITTEE ' ) SHALL BE ESTABLISHED . A PROJECT LEADER SHALL BE APPOINTED BY THE COMMISSION BY AGREEMENT WITH THE COMMITTEE . HE SHALL IN PARTICULAR ASSIST THE COMMISSION IN ITS TASK OF COORDINATION . THE TERMS OF REFERENCE AND COMPOSITION OF THE COMMITTEE ARE LAID DOWN IN ANNEX II . THE COMMITTEE SHALL DRAW UP ITS OWN RULES OF PROCEDURE . ITS SECRETARIAT SHALL BE PROVIDED BY THE COMMISSION . ARTICLE 5 1 . IN ACCORDANCE WITH A PROCEDURE TO BE LAID DOWN BY THE COMMISSION IN AGREEMENT WITH THE COMMITTEE , THE MEMBER STATES PARTICIPATING SHALL REGULARLY EXCHANGE ALL USEFUL INFORMATION CONCERNING THE EXECUTION OF THE RESEARCH COVERED BY THE PROJECT . THEY SHALL PROVIDE THE COMMISSION WITH ALL INFORMATION USEFUL FOR COORDINATION PURPOSES . THEY SHALL ALSO ENDEAVOUR TO PROVIDE THE COMMISSION WITH INFORMATION ON RESEARCH PLANNED OR CARRIED OUT IN THIS FIELD BY BODIES WHICH ARE NOT UNDER THEIR AUTHORITY . THE INFORMATION SHALL BE TREATED AS CONFIDENTIAL IF THE MEMBER STATE WHICH PROVIDES IT SO REQUESTS . 2 . THE COMMISSION SHALL DRAW UP ANNUAL PROGRESS REPORTS ON THE BASIS OF THE INFORMATION PROVIDED AND SHALL FORWARD THEM TO THE MEMBER STATES AND THE EUROPEAN PARLIAMENT . 3 . AT THE END OF THE COORDINATION PERIOD , THE COMMISSION SHALL , IN AGREEMENT WITH THE COMMITTEE , SEND TO THE MEMBER STATES AND TO THE EUROPEAN PARLIAMENT A SUCCINCT REPORT ON THE PERFORMANCE AND RESULT OF THE PROJECT . THE COMMISSION SHALL PUBLISH THIS REPORT SIX MONTHS AFTER IT HAS BEEN SENT TO THE MEMBER STATES , EXCEPT WHERE A MEMBER STATE OBJECTS . IN THIS EVENT , THE REPORT SHALL BE DISTRIBUTED UPON REQUEST ONLY TO THE INSTITUTIONS AND UNDERTAKINGS WHOSE RESEARCH ACTIVITIES JUSTIFY ACCESS TO THE RESULTS OF THE RESEARCH COVERED BY THE PROJECT . THE COMMISSION MAY MAKE ARRANGEMENTS TO ENSURE THAT THIS REPORT REMAINS CONFIDENTIAL AND IS NOT DISCLOSED TO THIRD PARTIES . ARTICLE 6 1 . PURSUANT TO ARTICLE 228 OF THE TREATY , THE COMMUNITY MAY CONCLUDE AN AGREEMENT WITH NONMEMBER STATES INVOLVED IN EUROPEAN COOPERATION IN THE FIELD OF SCIENTIFIC AND TECHNICAL RESEARCH ( COST ) WITH A VIEW TO ENSURING THAT THE COMMUNITY PROJECT AND THE CORRESPONDING PROGRAMMES OF SUCH STATES ARE HARMONIZED . 2 . THE COMMISSION IS HEREBY AUTHORIZED TO NEGOTIATE THE AGREEMENT REFERRED TO IN PARAGRAPH 1 IN ACCORDANCE WITH THE CONCLUSIONS ADOPTED BY THE COUNCIL ON 18 JULY 1978 ON EUROPEAN COOPERATION IN THE FIELD OF SCIENTIFIC AND TECHNICAL RESEARCH ( COST ). ARTICLE 7 THIS DECISION SHALL TAKE EFFECT ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . DONE AT LUXEMBOURG , 22 OCTOBER 1979 . FOR THE COUNCIL THE PRESIDENT M . O ' DONOGHUE **** ANNEX I CONTRIBUTIONS BY THE MEMBER STATES TO THE PROJECT BY RESEARCH TOPICS // // // DIVISION OF RESEARCH WORK // // RESEARCH TOPIC // D // B // DK // F // IRL // I // NL // UK // // 1 . MILK PRODUCTS // 1.1 . REFRIGERATION // BY // BY // // BY // BY // // BY // BY // 1.2 . COAGULATION OF MILK PROTEINS BY HEAT TREATMENT // BY // BY // // BY // BY // BY // BY // 1.3 . ANALYTICAL METHODOLOGY INCLUDING PREDICTIVE TESTS // BY // BY // // BY // BY // BY // BY // // 2 . FRUIT AND VEGETABLES // 2.1 . EFFECTS OF HEAT TREATMENT // BY // BY // BY // BY // BY // BY // BY // BY // // 3 . CEREALS // 3.1 . NON-TRADITIONAL HEAT TREATMENT // BY // BY // // BY // // // BY // BY // 3.2 . EFFECTS OF HEAT TREATMENT ON THE BIOPOLYMERS OF CEREALS , ESPECIALLY WITH RESPECT TO LIPID , STARCH AND PROTEIN INTERREACTION // BY // BY // // BY // // BY // BY // BY // 3.3 . EFFECTS OF FREEZING AND THAWING ON THE QUALITY OF CEREAL-BASED FOODS // BY // // // BY // BY // BY // BY // BY // // 4 . FISH // 4.1 . HEAT TREATMENT IN RELATION TO HITHERTO UNUSED OR UNDER-USED SPECIES AND UTILIZATION OF WASTE MATERIAL // BY // BY // // BY // // BY // BY // BY // 4.2 . HEAT TREATMENT AND MICROBIOLOGICAL SAFETY // BY // BY // // BY // BY // BY // BY // BY // // 5 . MEAT // 5.1 . CURING INGREDIENTS AND THEIR INTERACTION IN PASTEURIZED AND CANNED PRODUCTS // BY // // // BY // BY // BY // BY // BY // 5.2 . CHILLING AND FREEZING OF MEAT // BY // // BY // BY // BY // BY // BY // BY // 5.3 . HEAT-TREATMENT PROCESSES AND INTERACTIONS WITH VEGETABLE MATTER // BY // // // BY // BY // BY // BY // BY // 5.4 . THAWING OF MEAT // BY // // // BY // // BY // BY // BY // // 6 . NUTRITION // 6.1 . HEAT-TREATMENT PROCESSES AND PROTEIN QUALITY // BY // BY // BY // BY // // BY // BY // BY // 6.2 . HEAT TREATMENT AND POLYUNSATURATED FAT // BY // BY // BY // BY // // BY // BY // BY // 6.3 . NUTRITIONAL CONSQUENCES OF THE COOKING OF FOOD // BY // BY // BY // BY // BY // BY // BY // BY // **** ANNEX II TERMS OF REFERENCE AND COMPOSITION OF THE COMMITTEE 1 . THE COMMITTEE SHALL : 1.1 . CONTRIBUTE TO THE OPTIMUM IMPLEMENTATION OF THE PROJECT BY GIVING ITS OPINION ON ALL ASPECTS OF ITS PROGRESS ; 1.2 . EVALUATE THE RESULTS AND DRAW CONCLUSIONS REGARDING THEIR APPLICATION ; 1.3 . BE RESPONSIBLE FOR THE EXCHANGE OF INFORMATION PROVIDED FOR IN ARTICLE 5 ( 1 ); 1.4 . KEEP ABREAST OF NATIONAL RESEARCH BEING CARRIED OUT IN THE FIELDS COVERED BY THE PROJECT , AND MORE ESPECIALLY OF SCIENTIFIC AND TECHNICAL DEVELOPMENTS LIKELY TO AFFECT THE EXECUTION OF THE PROJECT ; 1.5 . SUGGEST GUIDELINES TO THE PROJECT LEADER ; 1.6 . HAVE THE RIGHT TO SET UP A SUBCOMMITTEE IN RESPECT OF EACH OF THE TOPICS COVERED , AS GIVEN IN ANNEX I , TO ENSURE THAT THE PROJECT IS PROPERLY IMPLEMENTED . 2 . THE REPORTS AND THE OPINIONS OF THE COMMITTEE SHALL BE COMMUNICATED TO THE COMMISSION AND THE PARTICIPATING MEMBER STATES . THE COMMISSION SHALL FORWARD THESE OPINIONS TO CREST AND TO THE STANDING COMMITTEE ON AGRICULTURAL RESEARCH . 3 . THE COMMITTEE SHALL CONSIST OF THE PROJECT LEADER AND THE PERSONS RESPONSIBLE FOR COORDINATING THE NATIONAL PROGRAMMES APPOINTED BY THE PARTICIPATING MEMBER STATES . MEMBERS OF THE COMMITTEE MAY , FOR THE DURATION OF THE PROJECT , BE ACCOMPANIED BY EXPERTS , SUBJECT TO A MAXIMUM OF TWO EXPERTS PER PARTICIPATING MEMBER STATE . A MEMBER ' S TERM OF OFFICE SHALL END BEFORE ITS EXPIRY IF THAT MEMBER DIES OR RESIGNS OR IF THE STATE WHICH APPOINTED HIM REQUESTS HIS REPLACEMENT . HIS SUCCESSOR SHALL BE APPOINTED FOR THE REMAINDER OF THE ORIGINAL TERM OF OFFICE .